     Case 1:19-cv-01820-CCC-MCC Document 81 Filed 12/04/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ONOFRIO POSITANO,                           :   CIVIL ACTION NO. 1:19-CV-1820
                                            :
                    Plaintiff               :   (Judge Conner)
                                            :
             v.                             :
                                            :
CORRECT CARE SOLUTIONS,                     :
WELL PATH MEDICAL, JOSEPH                   :
SILVA, COURTNEY RODGERS, and                :
JOHN STEINHART,                             :
                                            :
                    Defendants              :

                                        ORDER

      AND NOW, this 4th day of December, 2020, upon consideration of the

report (Doc. 60) of Magistrate Judge Martin C. Carlson, recommending that the

court deny pro se plaintiff Onofrio Positano’s requests (Docs. 39, 51) for entry of

default and default judgment against defendants Joseph Silva and John Steinhart,

and the court observing that Positano has filed objections (Doc. 66) to the report,

see FED. R. CIV. P. 72(b)(2), and following de novo review of the contested portions

of the report, see E.E.O.C. v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017)

(quoting 28 U.S.C. § 636(b)(1)), and affording “reasoned consideration” to the

uncontested portions, see id. (quoting Henderson v. Carlson, 812 F.2d 874, 878 (3d

Cir. 1987)), as well as a careful review of the docket in this matter, the court

agreeing with Judge Carlson’s conclusion that this matter should be resolved on
     Case 1:19-cv-01820-CCC-MCC Document 81 Filed 12/04/20 Page 2 of 2




the merits, and thus overruling Positano’s objections to the report,1 it is hereby

ORDERED that:

      1.     The report (Doc. 60) of Magistrate Judge Carlson is ADOPTED.

      2.     Positano’s motions (Docs. 39, 51) for entry of default and default
             judgment are DENIED.

      3.     This matter is REMANDED to Magistrate Judge Carlson for further
             pretrial management.


                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania




      1
        We note that both defendants’ opposition brief and the pending report
attribute the docket entry that led to the late-filed motion to the court rather than
to counsel. Defendants contend that the relevant docket entry “recited that these
Defendants had until September 28, 2020 to answer” and that defendants filed their
Rule 12 motion “before that date, on September 23, 2020.” (Doc. 59 at 1). Similarly,
the report concludes that the “default was not the result of the defendants’ culpable
conduct since the defendants were relying upon an erroneous docket entry made
by the court when filing their responsive pleadings in this case.” (Doc. 60 at 5). But
it was counsel, not the court, who was responsible for the error. When counsel filed
the waiver of service form, the CM/ECF system prompted counsel to enter the date
the plaintiff sent the waiver forms, not the date that the form was received or the
date it was signed or accepted. It was an input error by the filer that produced the
inaccurate docket text. Moreover, the Federal Rules of Civil Procedure, which
plainly control over automated docket text, make clear that an answer is due “60
days after the request was sent.” See FED. R. CIV. P. 4(d)(3) (emphasis added). It
was counsel’s responsibility to independently calculate their answer date based on
the Federal Rules. This culpability notwithstanding, the court agrees with Judge
Carlson that the relevant factors favor resolving this case on the merits. For that
reason, we adopt Judge Carlson’s report and will deny Positano’s motions.
